FILED
                                                                            June 7, 2022
No. 20-0765 – State of West Virginia v. David Gilbert Riffle                 released at 3:00 p.m.
                                                                         EDYTHE NASH GAISER, CLERK
                                                                         SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA


WOOTON, Justice, dissenting:


             I respectfully dissent from the majority’s precipitous retreat from the bright-

line test established by this Court in State v. Gwinn, 169 W. Va. 456, 288 S.E.2d 533

(1982): “Upon a defendant’s conviction at retrial following prosecution of a successful

appeal, imposition by the sentencing court of an increased sentence violates due process

and the original sentence must act as a ceiling above which no additional penalty is

permitted.” Id. at 456, 288 S.E.2d at 534, Syl. Pt. 1, in part. We further held in State v.

Eden, 163 W. Va. 370, 256 S.E.2d 868 (1979), that

              [i]n West Virginia a person convicted of a crime is entitled to
              the right to appeal his conviction and a denial of that right
              constitutes a violation of both federal and state due process
              clauses and renders the conviction void. It is clear to us that
              when a defendant refuses to prosecute an appeal to which he is
              entitled by law for fear he will receive a heavier sentence on
              retrial, he has been denied his right to appeal. The decision not
              to appeal is the defendant’s but the necessity of making the
              decision is forced upon him by the State. The State is in effect
              imposing conditions upon the defendant’s right to appeal by
              telling him that he has the right, but that by exercising it he
              risks a harsher sentence.

Id. at 381-82, 256 S.E.2d at 875.



             The holdings in these cases were influenced, if not dictated, by North

Carolina v. Pearce, 395 U.S. 711 (1969), in which the United States Supreme Court

recognized that “since the fear of such vindictiveness [on remand] may unconstitutionally

                                             1
deter a defendant’s exercise of the right to appeal[,]” id. at 725, the reasons for imposing a

more severe sentence after a new trial “must affirmatively appear . . . [and] must be based

upon objective information concerning identifiable conduct on the part of the defendant

occurring after the time of the original sentencing proceeding.” Id. at 726 (emphasis

added). Twenty years after Pearce was issued, it was reversed in Alabama v. Smith, 490

U.S. 794 (1989), where the Supreme Court found that Pearce had, in effect, established a

presumption of vindictiveness, and that henceforth

              [a]pplication of that presumption is limited to circumstances in
              which there is a “reasonable likelihood” that an unexplained
              increase in sentence is the product of actual vindictiveness on
              the part of the sentencing authority. Where there is no such
              reasonable likelihood, the defendant has the burden of proving
              actual vindictiveness without aid of a presumption.

Id. at 799.



              Smith effectively dismantled the federal constitutional underpinning of this

Court’s decisions in Eden and Gwinn; however, both of those cases relied not only on

amendments V and XIV of the United States Constitution but also on article III, section 10

of the West Virginia Constitution. See Eden, 163 W. Va. at 381-82, n.14, 256 S.E.2d at

875, n.14. In that regard, it is well established in our precedents that this Court has the

authority to “interpret [the West Virginia] Constitution to require higher standards of

protection than afforded by comparable federal constitutional standards,” Pauley v. Kelly,

162 W. Va. 672, 679, 255 S.E.2d 859, 864 (1979) (internal citation omitted); see also State

v. Mullens, 221 W. Va. 70, 89, 650 S.E.2d 169, 188 (2007) (“‘This Court has determined


                                              2
repeatedly that the West Virginia Constitution may be more protective of individual rights

than its federal counterpart.’ State ex rel. Carper v. West Virginia Parole Bd., 203 W.Va.

583, 590 n. 6, 509 S.E.2d 864, 871 n. 6 (1998). In other words, we may ‘interpret

state constitutional guarantees in a manner different than the United States Supreme Court

has interpreted comparable federal constitutional guarantees.’ Peters v. Narick, 165 W.Va.

622, 628 n. 13, 270 S.E.2d 760, 764 n. 13 (1980).”); State v. Osakalumi, 194 W. Va. 758,

766, 461 S.E.2d 504, 512 (1995) (“we have previously set our state constitutional

protections, in some instances, at a higher level than that accorded by the federal

constitution[.]”).



              In my view, our state due process clause – which has been succinctly

described as “synonymous with fundamental fairness,” State ex rel. Peck v. Goshorn, 162

W. Va. 420, 422, 249 S.E.2d 765, 766 (1978) – is sufficiently sturdy to bear the weight of

Gwinn’s bright-line test: on remand after a successful appeal, “the original sentence must

act as a ceiling above which no additional penalty is permitted.” Gwinn, 169 W. Va. at 456,

288 S.E.2d at 534, Syl. Pt. 1, in part. Indeed, as recently as two years ago a majority of this

Court not only upheld the continuing vitality of Gwinn and Eden, but also extended the

protections afforded in those cases to a situation where the defendant’s original sentence

of incarceration had been suspended, but his sentence of incarceration on remand was not.

              Applying the Eden protections in this case, we agree with Mr.
              Varlas that the 2018 Order imposes a heavier penalty than the
              2014 Order because it fails to suspend his ten-to-twenty-five
              year sentence in favor of five years’ probation. To conclude
              otherwise would be to perpetuate an untenable reading

                                              3
              of Eden that would allow defendants who are given lighter
              punishments like probation to risk the loss of the lighter
              punishments if reconvicted post-appeal. That possibility would
              undeniably lead many defendants to forgo an appeal. That is
              clearly in conflict with our express statement in Eden that
              when a defendant declines to appeal his conviction out of fear
              of receiving a heavier punishment, the defendant’s due process
              rights have been violated because his or her right to an appeal
              has been denied.

State v. Varlas, 243 W. Va. 447, 456, 844 S.E.2d 688, 697 (2020) (footnote omitted). 1



             Today, however, the Court finds that four decades of precedent are wholly

distinguishable for two reasons: first, because the petitioner will not be “retried and

reconvicted” 2 of the underlying offenses; and second, because the petitioner’s successful

appeal was from an illegal sentence which, “being a nullity, may be superseded by a valid

sentence[.]” State ex rel. Rucker v. Boles, 149 W. Va. 190, 192, 139 S.E.2d 265, 267 (1969).

These factual distinctions are distinctions without a difference, however, to the ratio

decidendi of our line of cases stretching from Eden to Varlas: if this Court allows a

petitioner to receive a harsher sentence on remand from a successful appeal, “[t]he State is



       1
         In Varlas, the Court overruled its earlier decision in State v. Workman, No. 13-
0133, 2014 WL 6183989 (W. Va. Nov. 26, 2013) (memorandum decision) (concluding
that a sentence of supervised probation, imposed by the circuit court following a trial de
novo, was no harsher than the sentence of unsupervised probation that had been imposed
by a magistrate). Varlas, 243 W. Va. at 456, 844 S.E.2d at 697.

       2
        The majority’s emphasis on the words “retried” and “reconvicted” is apparently
intended to suggest that this point was critical to the Court’s decision in Varlas. However,
nothing in our precedents, including Varlas, suggests that due process of law is afforded
only to those individuals who successfully appeal the legality of their convictions, not to
those who successfully appeal the legality of their sentences.
                                             4
in effect imposing conditions upon the defendant’s right to appeal by telling him that he

has the right, but that by exercising it he risks a harsher sentence.” Eden, 163 W. Va. at

382, 256 S.E.2d at 875.



             Finally, the majority notes that pursuant to Rule 35(a) of the West Virginia

Rules of Criminal Procedure, 3 an illegal sentence may be corrected on motion of the

defendant or the State, or by the circuit court sua sponte. Although true, this is irrelevant,

since none of this happened in the instant case. Rather, the petitioner successfully

challenged the legality of his sentence on appeal to this Court, after which the circuit court

imposed a sentence significantly greater than the sentence it replaced – an outcome that

marks a radical departure from our precedents and is fundamentally unfair.



             It cannot be denied that the Court’s ruling today will have a chilling effect on

future defendants’ constitutional right to appeal the legality of their sentences. For this

reason, I respectfully dissent.




       3
        Rule 35(a) provides, in relevant part, that “[t]he court may correct an illegal
sentence at any time[.]”
                                              5